DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to paper filed 23 MAY 2022.
Priority
Applicant's claim for the benefit of a prior-filed application PCT/JP2017/025486 filed 13 JUL 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application JP2016-138712 filed 13 JUL 2016 has been filed in the IFW on 11 JAN 2019. No English translation of the foreign patent application JP2016-138712 has been provided. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Election/Restriction
		Applicant’s election without traverse of Group I, claims 1-8, 17 and 20, in response filed on 3 JAN 2022, is acknowledged. 
Applicant’s Amendments
Applicant’s amendments and remarks filed on 23 MAY 2022 are acknowledged. Applicant has cancelled claims 1-4, 9, and 18. Applicant has amended claims 5, 6, 17, and 20.
Claim Status
Claims 1-4, 9, and 18 are cancelled. Claims 5-8, 10-17, and 19-20 are pending. Claims 5-6, 17, and 20 are amended. Claims 10-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Claims 5-8, 17, and 20 are under examination.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Erbs
The prior rejection of claim(s) 1-2, 6-8, and 20 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Erbs (Erbs P, et al. Cancer Gene Therapy. 2008 Jan;15(1):18-28; cited in IDS filed on 8 APR 2020) is withdrawn in light of Applicant’s amendments to the claims. Erbs clearly anticipates a vaccinia virus having a cytosine deaminase (CD) gene/uracil phosphoribosyltransferase (UPRT) suicide gene introduced as a foreign gene but does not teach that the suicide genes are inserted into one of the vaccinia virus growth factor (VGF) and the OlL gene, having a marker gene inserted into the other of the vaccinia virus growth factor (VGF) and the OlL gene, being deprived of functions of the vaccinia virus growth factor (VGF) and the OlL gene, not growing in normal cells and growing specifically in cancer cells, and having oncolytic effect damaging specifically cancer cells; and further killing cancer cells by the action of the suicide genes.
SILVESTRE
The prior rejection of claims 1-2, 6-8, and 20 under 35 U.S.C. 102(a)(2) as being clearly anticipated by SILVESTRE (US20170157188A1; PCT/EP2O15/066263, PCT filed: 16 JUL 2015) is withdrawn in light of Applicant’s amendments to the claims. SILVESTRE discloses engineered vaccinia viruses expressing suicide genes including CD and UPRT and CD and UPRT in combination but does not teach that the suicide genes are inserted into one of the vaccinia virus growth factor (VGF) and the OlL gene, having a marker gene inserted into the other of the vaccinia virus growth factor (VGF) and the OlL gene, being deprived of functions of the vaccinia virus growth factor (VGF) and the OlL gene, not growing in normal cells and growing specifically in cancer cells, and having oncolytic effect damaging specifically cancer cells; and further killing cancer cells by the action of the suicide genes.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Erbs–SILVESTRE–Jacobs
The prior rejection of claims 1-2 and 17 under 35 U.S.C. 103 as being unpatentable over Erbs (Erbs P, et al. Cancer Gene Therapy. 2008 Jan;15(1):18-28; cited in IDS filed on 8 APR 2020) and SILVESTRE (US20170157188A1; PCT/EP2O15/066263, PCT filed: 16 JUL 2015) as applied to claims 1-2, and further in view of Jacobs (Jacobs BL, et al. Antiviral Research. 2009 Oct 1;84(1):1-3) is withdrawn in light of Applicant’s amendments to the claims. Erbs, SILVESTRE, and Jacobs render obvious vaccinia viruses of Lister strains (LC16, LC16m0 and LC16m8 strains) comprising suicide gene but they do not teach that the suicide genes are inserted into one of the vaccinia virus growth factor (VGF) and the OlL gene, having a marker gene inserted into the other of the vaccinia virus growth factor (VGF) and the OlL gene, being deprived of functions of the vaccinia virus growth factor (VGF) and the OlL gene, not growing in normal cells and growing specifically in cancer cells, and having oncolytic effect damaging specifically cancer cells; and further killing cancer cells by the action of the suicide genes.
Goto–ERBS
Claims 5-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (Goto I, et al. Molecular Therapy. 2014 May; 22:1; S67-S68; cited in IDS filed on 8 APR 2020) and ERBS (WO2009065546A1; Publ. 28 MAY 2009).
Goto teaches a VGF-deleted (VGF-) and O1L-deleted (O1L-) vaccinia virus, VGF(-)/O1L(-) VV, wherein the deletions of the VGF and O1L genes inhibit pathogenic viral replication in normal cells, while retaining therapeutic replication in tumor cells, and thus providing an effective anti-tumor vector (p. S67 ¶1-2 and pp. S67-S68 joining ¶). Furthermore, Goto teaches introduction of exogenous transgene(s) (EGFP-luciferase) into the disrupted VGF and introduction of a reporter gene into the disrupted O1L gene site (S67 ¶2).
Goto does not teach introduction of a suicide gene (e.g. CD and/or UPRT) into the VGF(-) or O1L(-) loci.
ERBS teaches that introduction of suicide genes into an oncolytic poxvirus (vaccinia viruses lacking endogenous TK and I4L and/or F4L genes) provided improved synergistic effect in controlling tumor growth ([0013],[0034-0039], [0043-0048], [0085-0087], [0111-0112]; Figures 5-7). ERBS teaches specific embodiments wherein a modified oncolytic vaccinia virus (VV) comprises a CD/UPRT suicide gene (FCU1; [0048], [0085-0087]). ERBS discloses that FCU1 has a similar efficacy in regard to oncolytic activity (p<0.05) capable of controlling tumor growth, but an improved combined activity (oncolytic virus and suicide, FCU1, gene therapy) with 5-FC administration [0111]-[0112]. ERBS explicitly states that the combination of an oncolytic virus and the suicide gene/prodrug combination further improved tumor growth control (p<0.01) [0111].
Thus, it would have been prima facie obvious to one of ordinary skill in the art to modify the vaccinia virus taught by Goto by substituting the EGFP/luciferase transgene(s) with the suicide gene taught by ERBS to generate VV constructs for testing in vitro expression of transgenes and prodrug conversion and/or, for example, for treating cancer in a subject, or for measuring tumor growth control as taught by ERBS. A practitioner would have a reasonable expectation of success because modifications of VV were routine in the art (as described throughout the ERBS reference) and because the transgene(s) had been demonstrated to retain functional and therapeutic phenotypes when expressed from recombinant VVs both in vitro and in vivo. A practitioner would have a reasonable expectation of success in introducing the suicide genes of ERBS into the VGF and/or O1L loci, because Goto teaches these as VV sites accepting foreign genes while retaining the desired therapeutic effects. A practitioner would also have a reasonable expectation of success in introducing a reporter gene (claim 5) into either the VGF or O1L locus and a suicide gene comprising CD/UPRT into the other locus, because Goto clearly teaches both sites/loci as viable for accepting foreign transgenes and for expressing said transgenes while conserving their functional properties and while also conserving the therapeutic phenotype of the VV vector.  Furthermore, a practitioner would have a reasonable expectation that the suicide genes would lead to improved therapeutic killing of the cancer cells when the appropriate prodrug was also provided compared to the oncolytic virus without the suicide gene(s) because ERBS clearly taught this improved effect. 
Thus, the invention of claim 5 would have been obvious to one of ordinary skill in the art before the EFD of the instant invention in view of the combined teachings of Goto and ERBS.
In regard to the limitations of claims 6-8 and 20, ERBS teaches pharmaceutical compositions comprising the viruses and prodrug(s) ([0067], [0070], [0074]; p. 38 claims 21-22; p. 39 claim 29; p. 40-42 claims 19 and 27) and renders obvious to one of ordinary skill in the art a kit comprising these compositions for use in applications related to cancer therapeutics.
Goto–SILVESTRE–ERBS
Claims 5-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (Goto I, et al. Molecular Therapy. 2014 May; 22:1, S67-S68; cited in IDS filed on 8 APR 2020), SILVESTRE (US20170157188A1; PCT/EP2O15/066263, PCT filed: 16 JUL 2015), and ERBS (WO2009065546A1; Publ. 28 MAY 2009).
Goto teaches a VGF-deleted (VGF-) and O1L-deleted (O1L-) vaccinia virus, VGF(-)/O1L(-) VV, wherein the deletions of the VGF and O1L genes inhibit pathogenic viral replication in normal cells, while retaining therapeutic replication in tumor cells, and thus providing an effective anti-tumor vector (p. S67 ¶1-2 and pp. S67-S68 joining ¶). Furthermore, Goto teaches introduction of exogenous transgenes into the disrupted VGF and O1L genes (p. S67 ¶2).
Goto does not teach introduction of a suicide gene (e.g. CD and/or UPRT) into the VGF(-) and/or O1L(-) loci of the VV.
SILVESTRE clearly anticipate a vaccinia virus comprising a suicide gene (e.g. CD and/or UPRT) as presented above. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art to modify the vaccinia virus taught by Goto by substituting the EGFP/luciferase transgene(s) with the suicide gene(s) taught by SILVESTRE to generate VV constructs for testing in vitro expression of transgenes and prodrug conversion and/or, for example, for treating cancer in a subject. A practitioner would have a reasonable expectation of success because modifications of VV were routine in the art and because the transgene(s) had been demonstrated to retain functional and therapeutic phenotypes when expressed from recombinant VVs both in vitro and in vivo. A practitioner would have a reasonable expectation of success in introducing the suicide genes of SILVESTRE into the VGF and/or O1L loci, because Goto teaches these as VV sites accepting foreign genes while retaining the desired therapeutic effects. A practitioner would also have a reasonable expectation of success in introducing a reporter gene (claim 5) into either the VGF or O1L locus and a suicide gene comprising CD/UPRT into the other locus, because Goto clearly teaches both sites/loci as viable for accepting foreign transgenes and for expressing said transgenes while conserving their functional properties and while also conserving the therapeutic phenotype of the VV vector.  Furthermore, a practitioner would have a reasonable expectation that the suicide genes would lead to the therapeutic killing of the cancer cells when the appropriate prodrug was also provided as made obvious in the prior art. Furthermore, as evidenced by ERBS ([0085-0087], [0111-0112], Figures 5-7), a practitioner would have a reasonable expectation of success in predictable results of improved (synergistic killing effects) by introducing the suicide gene(s) of SILVESTRE into the oncolytic virus of Goto, because ERBS demonstrates the improved (synergistic) effect in an analogous oncolytic VV as described above. 
Thus, the invention of claim 5 would have been obvious to one of ordinary skill in the art before the EFD of the instant invention in view of the combined teachings of Goto and SILVESTRE, as evidenced by ERBS.
In regard to the limitations of claims 6-8 and 20, SILVESTRE teaches pharmaceutical compositions comprising the therapeutic agents (see, for example, Abstract, [0017-0018] and claims 18-21). SILVESTRE teaches kits comprising the therapeutic agents [0151].
Goto–ERBS–SIVESTRE–Jacobs
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (Goto I, et al. Molecular Therapy. 2014 May; 22:1; S67-S68; cited in IDS filed on 8 APR 2020), ERBS (WO2009065546A1; Publ. 28 MAY 2009), and SILVESTRE (US20170157188A1; PCT/EP2O15/066263, PCT filed: 16 JUL 2015), as applied to claim 5 above, and further in view of Jacobs (Jacobs BL, et al. Antiviral Research. 2009 Oct 1;84(1):1-3).
Goto, ERBS, and SILVESTRE render obvious the inventions of claim 5 as presented above. In regard to the further limitations of claim 17, neither Goto, ERBS, nor SILVESTRE disclose vaccinia virus (VV) constructs wherein the VV is a Lister-derived VV strain, comprising either LC16 or LC16mO.
In regard to the deficiency of Goto, ERBS, and SILVESTRE, Jacobs is directed to vaccinia viruses (VV) and vaccine applications (abstract) and teaches that variants of the Lister strain (LC16, LC16m0 and LC16m8 strains) have been identified and characterized as desirable vectors because they have a take rate similar to the Lister strain, but are temperature-restricted, limiting host range and greatly reducing adverse effects, including neurovirulence (p. 4, section 6.1 ¶1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art to generate vaccinia viruses from any of these strains disclosed by Jacobs with the modifications taught and rendered obvious by Goto, ERBS, and/or SILVESTRE to increase the safety profile, reduce the adverse effects, and/or limit the host range of the VV constructs for testing in vitro expression of transgenes and prodrug conversion and/or, for example, for treating cancer in a subject, or for controlling tumor growth as taught by ERBS. A practitioner would have a reasonable expectation of success because modifications of VV were routine in the art as described by ERBS and because the transgenes had been demonstrated to retain functional and therapeutic phenotypes when expressed from recombinant VVs both in vitro and in vivo. Thus, the instant inventions of claim 17 would have been obvious to one of ordinary skill in the art before the EFD of the instant invention in view of the combined teachings of Goto, ERBS, SILVESTRE, and Jacobs.
Response to Applicant’s Arguments
Applicant argues for secondary considerations in the remarks filed on 23 MAY 2022 that a practitioner would not expect improved therapeutic effects by the combination of an oncolytic vaccinia virus and introduction of suicide gene(s) into said oncolytic vaccinia virus in comparison to the oncolytic effects of the virus without the suicide gene(s). Applicant’s arguments have been fully considered but are not found persuasive in view of the clear teaching of ERBS provided herein. ERBS clearly teaches the improved therapeutic effects of introducing a CD/UPRT suicide gene(s) into oncolytic vaccinia viruses as compared to the oncolytic vaccinia viruses alone as described above.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Erbs (Erbs P, et al. Cancer Gene Therapy. 2008 Jan;15(1):18-28; cited in IDS filed on 8 APR 2020) teaches a modified vaccinia virus (VV) as an efficient vector for the transfer of suicide genes to cancer cells wherein the VV comprises a highly potent suicide gene (FCU1) which encodes a fusion protein derived from the yeast cytosine deaminase (CD) and uracil phosphoribosyltransferase (UPRT) genes (Abstract).
NAKAMURA (WO2015076422A1, Publ. 28 May 2015; cited in IDS filed on 11 JAN 2019 and cited in the IWO filed on 30 NOV 2018). WO2015076422A1 shares a common assignee and/or inventors with the instant application. The IWO, obtained at PatentScope https://patentscope. wipo.int/search/en/detail.jsf?docId=WO2018012570, cites that WO2015076422A1 discloses a mitogen-activated-protein-kinase dependent vaccinia virus in which the functions of a vaccinia virus growth factor (VGF) and O1L are knocked out, wherein, although said virus does not proliferate in normal cells, the virus specifically proliferates in cancer cells, thus exhibiting an oncolytic property that specifically impedes cancer cells. Document 2 also indicates that it is possible to knock out the function of the gene coding for the VGF or the gene coding for the O1L by inserting a foreign gene thereinto; that it is possible to perform the insertion of the foreign gene by means of, for example, publicly-known homologous recombination; that the mitogen-activated-protein kinase dependent vaccinia virus may contain, as the foreign gene, a marker gene or a therapeutic gene coding for a product that exhibits cytotoxicity; that the vaccinia virus may be of the LC16 strain or the LC16mO strain; and that examples of the marker gene include luciferase genes, genes for fluorescent proteins, such as green fluorescent proteins, red fluorescent proteins, etc., β-glucuronidase genes, chloramphenicol-acetyltransferase genes, β-galactosidase genes, etc. In addition, document 2 indicates, in example 1, that a luciferase-GFP fusion gene was introduced into the VGF and O1L genes by means of homologous recombination (claims, paragraph [0007], example 1).
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.
Conclusion
Claims 5-8, 17, and 20 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633       
/KEVIN K HILL/Primary Examiner, Art Unit 1633